PER CURIAM.
Appellants, Seaboard Surety Company and Carlson Southeast Corporation, appeal from an order of the trial court denying their motion to vacate a final judgment against them. The final judgment was entered upon a default judgment that the trial court erroneously entered after the appellants had both filed answers to the complaint.
Without detailing the various oversights as to the status of the record by the trial court and appellee, we simply hold the court was not in a position to enter a default against appellants and, thus, we must reverse the judgment appealed from and remand the cause for further proceedings.
DOWNEY, STONE and FARMER, JJ., concur.